internal_revenue_service uniform issue list number department of the treasury wash ashington dc contact person t2lephone number in reference to op e ep t4 date mat legend individual a individual b individual c ira ira ira ira this is in response to your date request for a private fetter ruling concerning the tax treatment of certain transactions relating to individual a and individual b’s individual_retirement_arrangements iras the following facts and representations have been submitted in support of your ruling_request individual a established two iras ira and ira pursuant to beneficiary designations timely signed individuai b the iawful spouse of individual a was the sole beneficiary of both ira and it is represented that the iras established by individual a and individual b were at all times in compliance with sec_408 of the intemal revenue code prior to individual a’s death individual b established ira individual a reached age in and received distributions during the year from ira in compliance with the minimum_required_distribution provisions of code sec_408 and sec_401 in taking into account both ira and ra as the owner of ira and also being over the age of individual b began receiving the required minimum distributions with respect to ira in individual a died in as sole beneficiary individual b received the required minimum distributions from ira for subsequently individual b by means of a trustee to trustee transfer transferred the assets of ira to her own account ira also during individua b elected to treat ira as her own and in so doing designated individual c as the beneficiary in early individual b removed the assets of ira from ira and transferred them to a new ira ira and named her daughter individual c as beneficiary of bo ira individual b began receiving the required minimum distributions from ira in taking into account iras and based on the foregoing you request the following rulings that individual b may elect to treat ira as her own notwithstanding the fact that at the death of her husband both individual a and individual b had passed the required beginning dates under code sec_408 that individual b’s daughter individual c may be treated as the designated_beneficiary of ira for purposes of code sec_408 since she was designated on or before date that no excise_tax under code sec_4974 will be imposed for calendar years after so long as amounts actually distributed from ira are equal to or greater than the amounts required to be distributed under code sec_408 that no excise_tax under code sec_4974 will be imposed for failure to make distributions from ira for any calendar_year prior to that individual b may elect to treat ira as her own notwithstanding the fact that at the death of her husband both individual a and individual b had passed the required beginning dates under code sec_408 that individual b’s daughter individual c may be treated as the designated_beneficiary of ira for purposes of code sec_408 since she was designated on or before date that no excise_tax under code sec_4974 will be imposed for calendar years after so long as amounts actually distributed from ira are equal to or greater than the amounts required to be distributed under code sec_408 that no excise_tax under code sec_4974 will be imposed for failure to make distributions from ira for any calendar_year prior to with respect to your ruling_request sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code sets forth the requirements for a tax-free_rollover of amounts distributed from an ira sec_408 limits such rollovers for an individual to no more than once a year sec_401 and ii and a c of the code provide that the entire_interest of each employee under a pian to which the required_minimum_distribution rules apply must be distributed no later than april of the calendar_year following the calendar_year in fhe which the individual attains age the required_beginning_date or in general must be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of the employee or over the lives of the employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in part that if distributions have begun and the employee dies before the entire_interest has been distributed to him then the remaining portion of such interest shall be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_1_408-8 q a a-4 b of the proposed income_tax regulations states in relevant part that in the case of an individual dying after date the individual’s surviving_spouse may elect to treat the spouse’s entire_interest in the trust as the spouse’s own account if the surviving_spouse makes such an election the surviving spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 of the code rather than those of sec_401 an election to claim the ira as the surviving spouse’s own will be considered to have been made by the surviving_spouse if any required amounts in the account including any amounts that have been transferred into an ira for the benefit of such surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 the result of such an election is that the surviving_spouse shali then be considered the individual for whose benefit the trust is maintained there is no requirement that the surviving_spouse not have reached the required_beginning_date in order for such individual to claim an ira as his or her own accordingly with respect to ruling requests one and five we conclude that for purposes of code sec_408 individual b may tawfully claim iras and as her own notwithstanding the fact that at the death of individual a both individual a and individual b had passed the required_beginning_date with respect to requests two and six sec_1_401_a_9_-1 q a d-3 a of the proposed income_tax regulations states in part that generally for purposes of calculating the distribution period described in sec_401 of the code for distributions before death the designated_beneficiary will be determined as of the employee’s required_beginning_date sec_1_401_a_9_-1 q as f-1 b and c of the proposed income_tax regulations state in part that the distribution required to be made on or before the employee’s required_beginning_date shall be treated as the distribution required for the employee’s first distribution calendar_year a calendar_year for which a minimum distribution is required is a distribution calendar_year the first calendar_year for which a distribution is required is an employee’s first distribution calendar_year the distribution required for distribution calendar years other than a distribution required to be made on or before the employee's required_beginning_date must be made on or before december of that distribution calendar_year sec_1_408-8 q a a-7 of the proposed_regulations provides in part that in the case of a transfer from one ira to another ira the rules of sec_1_401_a_9_-1 q a g-4 of the proposed_regulations apply for purposes of determining the account balance of and the minimum distribution from the ras involved 3bf3 sec_1_401_a_9_-1 q a g-4 provides in part that in the case of a transfer of an amount of an employee’s benefit from one plan to another the general_rule is that the benefit of the employee under the transferee_plan is increased by the amount transferred the transfer has no impact on the minimum distribution required to be made by the transferee_plan in the calendar_year in which the transfer is received however if a minirnum distribution is required from the transferee_plan for the following calendar_year the transferred amount must be considered to be part of the employee’s benefit under the transferee_plan the entire balance credited to individual a’s ira was transferred in to individual b's ira ira and subsequently to ira in eariy at the same time an election was made by individual b to treat ira as her own account accordingly for purposes of sec_408 of the code and the income_tax regulations thereunder individual b’s required_beginning_date for iras and will be date while the proposed_regulations do not specifically answer ruling requests two and six in the absence of final regulations issues may be resolved by a reasonable interpretation of the proposed_regulations and statutory provisions accordingly it is a reasonable interpretation of the minimum distribution_requirements with respect to ruling requests two and six that individual b’s daughter individual c may be treated as designated_beneficiary of ira and for purposes of sec_408 of the code since she will have been designated before individual b’s first required_distribution date of date sec_4974 states in part that if the amount distributed during the taxable_year of the payee under any qualified_retirement_plan including an ira as defined in code sec_408 is less than the minimum_required_distribution for such taxable_year there is hereby imposed a tax equal to percent of the amount by which such minimum distribution exceeds the actual amount distributed during the taxable_year regarding ruling_request three and seven because invididual b has assumed individual a’s iras as individual b’s own and individual b is considered the individual for whose benefit the iras are maintained individual b’s required_minimum_distribution will be determined by the distribution provisions of sec_401 of the code over individual b’s life or over the lives of individual b and a designated_beneficiary or over a period not extending beyond the life expectancy of individual b or the life expectancy of individual b and a designated_beneficiary we therefore conclude with respect to ruling requests three and seven that no excise_tax under sec_4974 will be imposed for calendar years after so long as amounts actually distributed from ira’s and are greater than or equal to the minimum amounts required to be distributed to individual b under sec_408 we further conclude with respect to ruling requests four and eight that no excise_tax under sec_4974 will be imposed for failure to make distributions from iras and for any calendar_year prior to this ruling is based on the assumption that all iras meet the requirements of sec_408 of the code at all times the original letter and a copy of this letter have been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours john g riddle jr chief employee_plans techni ranch aci
